[Note: Text in [ ] is only included in agreements with individuals employed by
U.S. subsidiaries of Tim Hortons Inc., with the exception that text in [ ] in
Section 8 is not included in such agreements, but has been included in all other
agreements.]

Exhibit 10(b)

Form of Nonqualified Stock Option                             

Award Agreement (2010 Award-NEOs, VPs and Up)

 

Participant Name (“Grantee”):    Employee Number:    Grant Name:    Date of
Grant:    May 18, 2010 Expiration Date:    [May 15, 2017] Option Price:   
Cdn.$                     Total Award:   

 

Vest Schedule – Options Vest Date   Vest Quantity [May 15, 2011]   1/3 [May 15,
2012]   1/3 [May 15, 2013]   1/3

TIM HORTONS INC.

2006 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

(with related Stock Appreciation Right)

Grant Year: 2010

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”) is made
effective as of the 18th day of May, 2010 (the “Date of Grant”), [by and
among/between] Tim Hortons Inc., a corporation incorporated under the Canada
Business Corporations Act (the “Company”), [the below-noted Employer,] and
the above-noted Grantee (collectively, the “Parties”).

WHEREAS, the Company has adopted the Tim Hortons Inc. 2006 Stock Incentive Plan,
as amended from time to time (the “Plan”), in order to provide additional
incentive compensation to certain employees and directors of the Company and its
Subsidiaries;

WHEREAS, pursuant to Sections 6 and 7 of the Plan, the Human Resource and
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) has determined to grant to the Grantee on the Date of
Grant a Nonqualified Stock Option and a related Stock Appreciation Right
(“SAR”), each as provided herein, to encourage the Grantee’s efforts toward the
continuing success of the Company and its Subsidiaries; and

WHEREAS, the Award is evidenced by this Agreement, which (together with the
Plan) describes all the terms and conditions of the Award.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties agree as follows:

1. Grant of Award. The Company hereby grants to the Grantee, on the Date of
Grant, a Nonqualified Stock Option (the “Option”) with a related SAR to purchase
the above-noted number of Shares at the above-noted exercise price per Share
(the “Option Price”), subject to the terms and conditions of this Agreement and
the Plan (the “Award”). The Option is not intended to be treated as an option
that complies with Section 422 of the Internal Revenue Code of 1986, as amended.

2. Vesting; Term of Award. Except as otherwise provided in this Agreement, the
Award shall vest as follows:

(a) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2011, subject to rounding down the Award to the nearest whole Share as
of the vesting date;

(b) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2012, subject to rounding down the Award to the nearest whole Share as
of the vesting date; and

(c) One-third (1/3) of the total Shares covered by the Award shall vest on
May 15, 2013, subject to rounding down the Award to the nearest whole Share as
of the vesting date.

The Award shall expire May 15, 2017 (the “Expiration Date”), whether or not the
Award (or any portion thereof) has been exercised, unless sooner terminated as
provided in Section 4 of this Agreement. Notwithstanding anything to the
contrary contained in this Agreement, if the Award expires outside of a Trading
Window, then the expiration of the term of the Award shall be the later of:
(i) the date the Award would have expired by its original terms (including the
terms set forth in Section 4 of this Agreement), or (ii) the end of the tenth
trading day of the immediately succeeding Trading Window during which the
Company would allow the Grantee to trade in its securities; provided, however,
that in no event shall the Award expire beyond the tenth anniversary of the Date
of Grant.

3. Exercise of Award. Subject to the limitations set forth in this Agreement and
in the Plan, the vested portion of the Award may be exercised in whole or in
part by providing to the Company or its designee written notice of exercise;
provided that the Award may be exercised with respect to whole Shares only. Such
notice shall specify (i) whether the Grantee intends to exercise the Option or
the SAR and (ii) the number of Shares with respect to which the Award is to be
exercised.

(a) Exercise of SAR. If the Grantee desires to receive cash, as opposed to
Shares, upon exercise of all or a portion of the vested amount of the Award, the
Grantee will exercise the SAR. Upon the exercise of the SAR, the Grantee shall
be entitled to receive a cash amount from the Company equal to the product of:
(i) the excess

 

- 2 -



--------------------------------------------------------------------------------

of the Fair Market Value of a Share on the date of exercise of the SAR over the
Option Price; multiplied by (ii) the number of Shares as to which the SAR is
being exercised.

(b) Exercise of Option. If the Grantee desires to receive Shares, as opposed to
cash, upon exercise of all or a portion of the vested amount of the Award, the
Grantee will exercise the Option. If the Option is exercised, payment of the
Option Price for the number of Shares specified in the notice of exercise shall
accompany the written notice of exercise. The payment of the Option Price may be
made, as determined by the Committee in its sole discretion as of the time of
exercise, as follows: (i) in cash, personal or certified cheque, bank draft or
other property acceptable to the Committee; or (ii) through a cashless exercise,
including through a registered broker-dealer. The Committee shall determine the
means and manner by which Shares to be delivered upon exercise of the Option
shall be settled and/or satisfied, in its sole and absolute discretion.

(c) Tandem Nature of Award. Upon the exercise of the SAR, the Option shall be
canceled (i.e., surrendered to the Company) to the extent of the number of
Shares as to which the SAR is exercised. Upon the exercise of the Option, the
SAR shall be canceled (i.e., surrendered to the Company) to the extent of the
number of Shares as to which the Option is exercised or surrendered.

4. Termination of Employment.

(a) Death or Disability. Upon termination of the Grantee’s employment with the
Company and its Subsidiaries as a result of the Grantee’s death or the Grantee
becoming Disabled, the Award shall become immediately exercisable as of the
Termination Date, and the Grantee (or, to the extent applicable, the Grantee’s
legal guardian, legal representative or estate) shall have the right to exercise
the Award for a period of four (4) years after the date of such termination or,
if earlier, until the Expiration Date.

(b) Retirement. Upon termination of the Grantee’s employment with the Company
and its Subsidiaries by reason of the Grantee’s Retirement (as defined below),
for a period of four (4) years following the date of such Retirement (but in no
event beyond the Expiration Date), the Award shall remain outstanding and (i) to
the extent not then fully vested, shall continue to vest in accordance with the
vesting schedule set forth in Section 2 of this Agreement, and (ii) the Grantee
shall have the right to exercise the vested portion of the Award. For purposes
of this Agreement, “Retirement” shall mean termination of employment after
attaining age sixty (60) with at least ten (10) years of service other than by
death, Disability or for Cause.

(c) Termination in Connection with Certain Dispositions. In the event the
Grantee’s employment with the Company and its Subsidiaries is terminated without
Cause in connection with a sale or other disposition of a Subsidiary, the Award
shall remain outstanding and (i) to the extent not then fully vested, will
become immediately vested on the Termination Date, and (ii) the Grantee will
have the right to exercise such

 

- 3 -



--------------------------------------------------------------------------------

vested portion of the Award for a period of one (1) year following the
Termination Date or, if earlier, until the Expiration Date.

(d) Termination for Cause. For greater clarity, upon the termination of the
Grantee’s employment with the Company and its Subsidiaries for Cause, the
portion of the Award that has not been exercised shall be forfeited (whether or
not then vested and exercisable) on the Termination Date.

(e) Termination for Any Other Reason. Upon the termination of the Grantee’s
employment with the Company and its Subsidiaries for any reason not described in
Section 4(a), 4(b), 4(c), or 4(d) of this Agreement, the Award shall (i) to the
extent not vested and exercisable as of the Termination Date, terminate as of
the Termination Date, and (ii) to the extent vested and exercisable as of the
Termination Date, remain exercisable for a period of ninety (90) days following
the Termination Date or, in the event of the Grantee’s death during such ninety
(90) day period, remain exercisable by the Grantee’s estate until the end of one
(1) year period following the Termination Date; provided, however, that, in
either case, the Award shall not remain exercisable beyond the Expiration Date.

5. Effect of Change in Control. In the event of a Change in Control,
Section 11.6 of the Plan will apply to the unvested portion of the Award.

6. Non-Transferability of Award. Except to the extent that the Grantee’s legal
representative or estate is permitted to exercise the Award pursuant to the
terms of the Plan or in accordance with a determination of the Committee, the
Award is exercisable only during the Grantee’s lifetime and only by the Grantee.
Unless otherwise provided for by a determination of the Committee, the Award
shall not be transferable except by will or the laws of descent and
distribution.

7. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
interfere with or limit in any way the right of the Company or its Subsidiaries
to terminate the Grantee’s employment, nor be construed as giving the Grantee
any right to continuance of employment by the Company or any of its Subsidiaries
or continuance of service to the Company or any of its Subsidiaries.

8. Withholding of Taxes. Upon the exercise of the Award, the Company [(or in the
case of a Grantee employed by a Subsidiary (the “Employer”))], the Employer, or
a trust established to deliver Shares under an Award (“Trust”), as applicable,
shall require payment of or other provision for, as determined by the Company,
an amount equal to the federal, state, provincial and local income taxes and
other amounts required by law to be withheld or determined to be necessary or
appropriate to be withheld by the Company, the Employer, or Trust, as
applicable, in connection with such exercise. In its sole discretion, the
Company, the Employer, or Trust, as applicable, may require or permit payment of
or provision for such withholding taxes through one or more of the following
methods: (a) in cash, bank draft, certified cheque, personal cheque or other
manner acceptable to

 

- 4 -



--------------------------------------------------------------------------------

the Committee and/or set forth in the relevant exercise procedures; (b) by
withholding such amount from other amounts due to the Grantee; (c) by
withholding a portion of the Shares then issuable or deliverable to the Grantee
having an aggregate fair market value equal to such withholding taxes and, at
the Company’s election, either (I) canceling the equivalent portion of the
underlying Award and the Company, the Employer, or Trust paying the withholding
taxes on behalf of the Grantee in cash, or (II) selling such Shares on the
Grantee’s behalf; or (d) by withholding such amount from the cash then issuable
in connection with the Award. [The Grantee acknowledges and agrees that,
notwithstanding that the Employer is not a party to this Agreement, the
Employer, if applicable, shall be entitled to take such actions provided for in
this Section as the Employer shall deem appropriate.]

9. Grantee Bound by Plan; Award Subject to Terms of Plan. The Grantee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all the
terms and provisions thereof. This Agreement shall be construed in accordance
and consistent with, and is subject to, the provisions of the Plan (the
provisions of which are hereby incorporated by reference), as well as any and
all determinations, policies, instructions, interpretations and rules of the
Committee in connection with the Plan, including the Option/SAR Exercise and
Settlement Policy and related procedures adopted by the Committee. Except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

10. Modification of Agreement. The Board or Committee may make amendments or
changes to this Award, subject to the terms and conditions of Section 22 of the
Plan.

11. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein.

13. Successors in Interest and Assigns. The Company and the Employer may assign
any of their respective rights and obligations under this Agreement without the
consent of the Grantee. This Agreement shall inure to the benefit of and be
binding upon any successors and assigns of the Company and the Employer. This
Agreement shall inure to the benefit of the successors of the Grantee including,
without limitation, the estate of the Grantee and the executor, administrator or
trustee of such estate. All obligations imposed upon the Grantee and all rights
granted to the Company and the Employer under this Agreement shall be binding
upon the successors of the Grantee including, without limitation, the estate of
the Grantee and the executor, administrator or trustee of such estate.

 

- 5 -



--------------------------------------------------------------------------------

14. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Subsidiaries for all purposes.

15. Entire Agreement. This Agreement and the terms and conditions of the Plan
constitute the entire understanding between the Grantee and the Company and its
Subsidiaries, and supersede all other agreements, whether written or oral, with
respect to the Award.

16. Headings. The headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.

17. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same agreement.

18. Recoupment Policy upon Restatement of Financial Results. The Award, and any
proceeds therefrom, is subject to the Company’s right to reclaim its benefits in
the event of a financial restatement pursuant to the Recoupment Policy Relating
to Performance-Based Compensation (the “Recoupment Policy”) adopted by the
Board, as may be amended from time to time. If the Company’s financial
statements are required to be restated for any reason (other than restatements
due to changes in accounting policy with retroactive effect), the Board will
review the Award earned by the Grantee. If the Board determines that, after a
review of all of the relevant facts and circumstances, the grant of the Award
was predicated upon the achievement of certain financial results that were
subsequently corrected as part of a restatement and a lower Award would have
been made to the Grantee based upon the restated financial results; then, the
Board will seek recoupment of the Award to the extent that the Board deems
appropriate.

19. Language. The Parties hereto acknowledge that they have requested that this
Agreement and all documents ancillary thereto, including all the documentation
provided to the Grantee in respect of the Award, be drafted in the English
language only. Les parties aux présentes reconnaissent qu’elles ont exigé que la
présente convention et tous les documents y afférents, y compris toute la
documentation transmise au bénéficiaire relativement à l’octroi des droits prévu
aux présentes, soient rédigés en langue anglaise seulement.

20. Accessing Information. A copy of the Plan and prospectus for the Plan, as
may be amended, can be found by the Grantee by accessing his/her Solium
Shareworks account at www.solium.com. That site also contains other general
information about the Award.

 

- 6 -



--------------------------------------------------------------------------------

21. Confirming Information. By accepting this Agreement, either through
electronic means or by providing a signed copy, the Grantee (i) acknowledges and
confirms that he/she has read and understood the Plan, the related prospectus,
this Agreement and all information about the Award available at the Solium
website, and that he/she has had an opportunity to seek separate fiscal, legal
and taxation advice in relation thereto; (ii) acknowledges that he/she has been
provided with a copy of the Annual Report on Form 10-K for the most recently
completed fiscal year of the Company; (iii) agrees to be bound by the terms and
conditions stated in this Agreement, including without limitation the terms and
conditions of the Plan, incorporated by reference herein; and (iv) acknowledges
and agrees that acceptance through electronic means is equivalent to doing so by
providing a signed copy.

 

TIM HORTONS INC. By:  

 

Name:  

 

Title:  

 

[(“Employer”)]

 

- 7 -